Case 1:20-cv-11745-GAD-PTM ECF No. 16 filed 10/30/20       PageID.119    Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

       DAVID ANGEL SIFUENTES,

                Plaintiff,
                                                   Case No. 20-cv-11745
                    v.
                                                U.S. DISTRICT COURT JUDGE
    MIDLAND COUNTY 42ND CIRCUIT                    GERSHWIN A. DRAIN
           COURT, ET AL.,

            Defendants.
   ______________                    /

          ORDER ACCEPTING AND ADOPTING REPORT AND
 RECOMMENDATION [#8], OVERRULING PLAINTIFF’S OBJECTIONS
    [#9], MOOTING MISCELLANEOUS MOTIONS [#10, 13, 14] AND
        DISMISSING ACTION PURSUANT TO 28 U.S.C. § 1915(e)
      This matter is before the Court on Plaintiff David Angel Sifuentes’ Complaint,

filed on June 10, 2020. ECF No. 1. Plaintiff seeks equitable and declaratory relief

due to various errors that allegedly occurred during his 2000 Midland County Circuit

Court trial and subsequent conviction. Id. at PageID.1.

      This Court referred the matter to Magistrate Judge Patricia T. Morris, who

issued a Report and Recommendation on September 16, 2020, recommending that

this matter be dismissed pursuant to Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)

and 28 U.S.C. § 1915(e). ECF No. 8. Plaintiff filed an objection to the Report and

Recommendation on September 25, 2020. ECF No. 9. Additionally, Plaintiff filed

a Notice and Motion for Voluntary Dismissal on October 2, 2020. ECF Nos. 10, 11.

                                         1
Case 1:20-cv-11745-GAD-PTM ECF No. 16 filed 10/30/20          PageID.120    Page 2 of 5




He filed an Amended Notice of Voluntary Dismissal three days later. ECF No. 12.

However, Plaintiff then filed a Motion to Strike his Motions and Notice of Voluntary

Dismissal on October 25, 2020. ECF Nos. 13, 14.

      For the reasons discussed below, the Court will overrule Plaintiff’s objections,

accept and adopt Magistrate Judge Morris’ Report and Recommendation, and

dismiss this matter pursuant to 28 U.S.C. § 1915(e). This will also render Plaintiff’s

outstanding Motions [#10, 13, 14] moot.

      The instant action stems from Plaintiff’s 2000 trial and subsequent conviction

of third-degree criminal sexual conduct, MICH. COMP. LAWS § 750.520d(1)(b), and

furnishing alcohol to a minor, MICH. COMP. LAWS § 436.1701(1). The claims

asserted in his present Complaint allege various due process violations during his

trial, including denial of his right to a speedy or fair trial. See ECF No. 1, PageID.2-

3.

      The Magistrate Judge correctly concluded that Plaintiff’s claims are barred by

Heck v. Humphrey because success on his claims would necessarily invalidate his

convictions. 512 U.S. at 486-87; Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).

In his Objection, Plaintiff reasserts his belief that his claims of due process

violations, including denial of his right to a polygraph examination and to a fair and

speedy trial, are valid claims for relief here. See ECF No. 9, PageID.50. Plaintiff,

however, is incorrect; his arguments are characteristic claims attacking the fact of


                                           2
Case 1:20-cv-11745-GAD-PTM ECF No. 16 filed 10/30/20           PageID.121   Page 3 of 5




his convictions and require proof that his conviction or sentence has been reversed,

expunged or declared invalid. Heck, 512 U.S. at 486-87; see Ray v. Jefferson Cty.,

No. 3:16CV-269-GNS, 2016 WL 7013480, at *4 (W.D. Ky. Nov. 29, 2016), aff'd

sub nom. Ray v. Jefferson Cty., Kentucky, No. 16-6850, 2017 WL 6759307 (6th Cir.

Dec. 5, 2017) (explaining that “[i]f a ruling on a § 1983 claim would necessarily

imply the invalidity of any outstanding criminal judgment against the plaintiff, the

§ 1983 claim must be dismissed, not for lack of exhaustion of state remedies, but

because it is simply not cognizable until the criminal judgment has been terminated

in the plaintiff's favor.”) (additional citation omitted). Plaintiff fails to meet this

standard.

      Further,   Plaintiff   objects   to   the   Magistrate   Judge’s   Report    and

Recommendation by arguing that the Heck exception, which allows certain litigants

to bring a § 1983 action if habeas is unavailable, applies here. See ECF No. 9,

PageID.46. But Plaintiff’s characterization of the case law is incorrect. There are

only very narrow circumstances where “Heck's favorable-termination requirement

cannot be imposed against § 1983 plaintiffs who lack a habeas option for the

vindication of their federal rights.” Powers v. Hamilton Cty. Pub. Def. Comm'n, 501

F.3d 592, 603 (6th Cir. 2007). These include instances where, for example, a

plaintiff received only a civil fine or was “sentenced to such a short period of time

so as to be precluded from filing a habeas-type petition.” Ray v. Jefferson Cty., No.


                                            3
Case 1:20-cv-11745-GAD-PTM ECF No. 16 filed 10/30/20          PageID.122     Page 4 of 5




3:16CV-269-GNS, 2016 WL 7013480, at *5 (W.D. Ky. Nov. 29, 2016), aff'd sub

nom. Ray v. Jefferson Cty., Kentucky, No. 16-6850, 2017 WL 6759307 (6th Cir. Dec.

5, 2017).

      As in Ray, Plaintiff’s facts do not demonstrate that he lacked the ability to

seek relief under habeas. Indeed, they indicate the opposite; Plaintiff filed an

unsuccessful habeas petition challenging his state court conviction under 28 U.S.C.

§ 2254 in 2003. See Sifuentes v. Prelesnik, No. 1:03-CV-637, 2006 WL 2347529,

at *1 (W.D. Mich. Aug. 11, 2006). The Heck exception applies to plaintiffs who are

otherwise barred from vindicating their rights at all. Plaintiff has already obtained

prior habeas review of his incarceration and has been subsequently denied

authorization to file successive habeas motions by the Sixth Circuit. The Court

agrees with the Magistrate Judge that Plaintiff’s case does not fall within the Heck

exception and therefore precludes his ability to bring his claims under § 1983.

      Accordingly, this matter is subject to dismissal because it “fails to state a claim

upon which relief can be granted[.]” 28 U.S.C. § 1915(e)(2)(B). The Court hereby

ADOPTS and ACCEPTS Magistrate Judge Patricia T. Morris’ Report and

Recommendation [#8] as this Court’s factual findings and conclusions of law.

Plaintiff’s objections [#9] are OVERRULED. This cause of action is DISMISSED

pursuant to 28 U.S.C. § 1915(e). Plaintiff’s outstanding Motions are thus rendered

MOOT [#10, 13, 14].


                                           4
Case 1:20-cv-11745-GAD-PTM ECF No. 16 filed 10/30/20     PageID.123      Page 5 of 5




      IT IS SO ORDERED.



                                    s/Gershwin A. Drain_________________
                                    GERSHWIN A. DRAIN
                                    UNITED STATES DISTRICT JUDGE

Dated: October 30, 2020



                          CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
             October 30, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       5
